Rudkin, J.
(dissenting) — I dissent. Section 228, Rem. & Bal. Code, provides that,
“When the defendant cannot be found within the state (of which the return of the sheriff of the county in which the action is brought, that the defendant cannot be found in the county, is prima facie evidence), and upon the filing of an affidavit of the plaintiff, his agent or attorney, with the clerk of the court, stating that he believes that the defendant is not a resident of the state, or cannot be found therein, and that he has deposited a copy of the summons and complaint in the postoffice, directed to the defendant at his place of residence, unless it is stated in the affidavit that such residence is not known to the affiant, and stating the existence of one of the cases hereinafter specified, the service may be made by publication of the summons, by the plaintiff or his attorney in either of the following cases: . . . .
“6. When the action is to foreclose, satisfy, or redeem from a mortgage, or to enforce a lien of any kind on real estate in the county where the action is brought, or satisfy or redeem from the same;....”
The specific objection urged against the affidavit under consideration, is its failure to allege that the tax foreclosure proceeding was an action to foreclose a lien against real property situate in the county where the action was brought — a fact that of necessity appeared on the face of the verified complaint in that action. I am willing to concede that statutes authorizing the service of summons by publication must be strictly construed, but it seems to me the purpose of the affidavit is fully satisfied when the jurisdictional facts appear elsewhere in the record. Many of the matters set forth in the seven subdivisions of § 228, supra, do not ordinarily appear on the face of the record, and as to these the statute is mandatory, but I cannot yield my assent to the proposition that the mere failure of the affidavit to state that the action is one to foreclose a lien on real property, when such fact of necessity already appears of record, is fatal to the jurisdiction of the court; for the j urisdiction depends .upon the character of the action as disclosed by the entire record, and not upon the simple averments of the affidavit.
*188It has frequently been held that informal or defective affidavits for attachments, or for service by publication, are aided and supplemented by verified complaints, and it seems to me that this rule is a sound one, especially as to mere formal matters, such as the nature of the action of which the complaint itself is the best and primary evidence. 1 Wade on Attachment, § 63; 4 Cyc. 470; 17 Ency. Plead. & Prac. 76. In Stiles v. James, 2 Wash. Ter. 194, 2 Pac. 188, it was held that failure of the complaint to allege that the property or some part thereof was, at the time of the commencement of the action, in the county in which the action was brought, was aided by the sheriff’s return showing that fact. In Coleman v. Cravens, 41 Wash. 1, 82 Pac. 1005, it was contended that notice of an application for the appointment of a guardian was insufficient for the reason that no affidavit of nonresidence was filed, but in answer to this contention the court said:
“The statute provides that, upon the presentation of a petition, the court shall cause notice to be served on the insane person and on the person having the care, custody, and control of such insane person. Laws 1903, p. 242, § 1. The verified petition should set forth the residence of the insane person so that the court may cause the proper notice to be given. That was done in this case, the petition was duly verified, and the necessity for filing a second affidavit setting forth the same facts is not apparent.”
True, in that case the statute did not require an affidavit of nonresidence, but it did require that the fact of nonresidence should appear, and while the nature of the action should appear of record, why it should appear more than once, or why a failure to have it so appear should defeat the jurisdiction of the court, I confess I do not know.
The judgment of the court below should be affirmed.
Chadwick, J., concurs with Rudkin, J.